ALLOWABILITY NOTICE
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Receipt of Amendments/Remarks filed 14 January 2022 is acknowledged.  Claim 1 was amended and claim 25 was cancelled.  Claims 1-6, 21-24 and 26 are pending.

Objections and/or Rejections Withdrawn
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: While Wadsworth (US 2002/0182276 A1) discloses a composition that comprises arginine (e.g. metabolite for modulating an amount of white blood cells), cysteine (e.g. metabolite for modulating an amount of white blood cells), tryptophan (e.g. metabolite for modulating an amount of neutrophils) and dimethylglycine (e.g. metabolite for modulating an amount of neutrophils), Wadsworth does not teach arginine (e.g. metabolite for modulating an amount of white blood cells), cysteine (e.g. metabolite for modulating an amount of white blood cells), tryptophan (e.g. metabolite for modulating an amount of neutrophils) and dimethylglycine in amounts as instantly claimed in claim 1 and 26.  None of the cited prior art teaches at least 2 distinct metabolites for modulating the amount of white blood .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-6, 21-24 and 26 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619





	/Robert T. Crow/            Primary Examiner, Art Unit 1634